932 A.2d 1038 (2007)
In re Maynard A. HAMILTON, Magisterial District Judge, Magisterial District 02-3-03, Lancaster County.
No. 2 JD 06.
Court of Judicial Discipline of Pennsylvania.
August 3, 2007.

ORDER
PER CURIAM.
AND NOW, this 3rd day of August, 2007, upon consideration of the Respondent's Motion to Clarify Sanctions Order and upon written advice from the Judicial Conduct Board that it has no objection, it is hereby ORDERED that Respondent's entitlement to medical benefits shall not be affected during Respondent's nine (9) month unpaid suspension.